DETAILED ACTION
	This is the second office action on the merits of the instant application, and is in response to Applicant’s amendment and remarks filed August 2, 2022, wherein claims 1-6 are amended.  Claims 1-6 remain in the application.  In light of the amendment, the previous rejections under 35 USC 112 and 35 USC 101 are withdrawn.  New rejections over the prior art are presented in light of the new references provided by Applicant in the IDS filed July 29, 2022, based on the EP search report dated May 20, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tohriyama et al. (US 2020/0225044 A1) in view of Kudrynski et al. (US 2018/0202814 A1).
Tohriyama et al. teaches, according to claim 1, a method for correcting a position of a vehicle on a map data, which is estimated by sequential integration of a movement amount of the vehicle, based on a measurement result from a detector that detects a target object around the vehicle, the method comprising: 
using a coordinate of the axis parallel to a front-rear direction of the vehicle as a longitudinal coordinate (Tohriyama et al., at least para. [0092], “Thus, in the system according to the present embodiment, the position of each of the waypoints wp is expressed as coordinates (Xwp, Ywp) “waypoint coordinates” on a two-dimensional X-Y plane (a driving course distance plane) where a waypoint reference point Sp serves as the origin, the distance is expressed as a driving course distance, and the direction is expressed as an extension direction of the lane, as shown in FIG. 4B. Incidentally, on this X-Y plane, the orientation of the X-axis is typically set as the longitudinal direction of the vehicle (the traveling direction of the vehicle) at the time when the vehicle starts moving, and the orientation of the Y-axis may be perpendicular to the orientation of the X-axis (the lateral direction of the vehicle at the time when the vehicle starts moving”);
setting a value of the longitudinal coordinate of a position of the target object registered in the map data as a first registered value (Tohriyama et al., at least para. [0086], “In the map information provision system according to the present embodiment, as mentioned already, the localization unit specifies the position of the vehicle through the use of positional information (the latitude, longitude and orientation) on the vehicle from the GPS device, in a state where the position of the vehicle on the map has not been detected, for example, before the start of the driving of the vehicle. At this stage, the node located behind in the traveling direction of the vehicle and closest to the position of the vehicle is searched based on the position of the vehicle specified as information from the GPS device, in the road map information accumulated in the road map information database, the driving course distance (the vehicle driving course distance) from the front end of the node in the traveling direction of the vehicle to the current position of the vehicle is calculated, and the position of the vehicle is specified by the vehicle driving course distance.”);
setting a value of the longitudinal coordinate of a position of the target object detected by the detection unit as a first observed value, setting a correction amount based on a longitudinal correction amount obtained by subtracting the first observed value from the first registered value (Tohriyama et al., at least para. [0086], “However, as schematically depicted in FIG. 3B, when the vehicle 10 starts driving, landmarks such as a speed limit sign Lm10, a traffic light Lm12, a stop line mark Lm14, a stop line Lm16, a crosswalk Lm18 and the like are relatively immediately detected by the in-vehicle camera and the radar device, and the distances between those landmarks and the vehicle 10 can be measured. Then, the position of each of the landmarks is specified by the landmark driving course distance (accumulated in the road map information database as described above). Therefore, the driving course distance (the vehicle driving course distance) from the front end of the closest node located behind in the traveling direction of the vehicle in the traveling direction of the vehicle to the position of the vehicle can be calculated with higher accuracy from the distance between the position of each of the landmarks and the current position of the vehicle and the landmark driving course distance.”);
estimating a position of the vehicle by sequentially integrating the movement amount (Tohriyama et al., at least para. [0117], “Therefore, the distance that is calculated along the lane centerline points (an actual inter-crossing driving course distance) is expected to be a more accurate driving course distance in a lane between two adjacent nodes, namely, an inter-crossing driving course distance. Incidentally, the actual inter-crossing driving course distance may be calculated by integrating distances among the lane centerline points between the leading and terminal ends LnS and LnE of the lane.”); and 
controlling the vehicle to travel on a predetermined route based on the estimated position of the vehicle (Tohriyama et al., at least para. [0138], “As described above, “the position of the vehicle” is a position where the vehicle is detected on the road. During the performance of driving support or driving control for causing the vehicle to drive along the waypoint map, “the position of the vehicle” is the current position of the vehicle unless otherwise specified. In the early stages after the start of driving, “the position of the vehicle” is detected by an arbitrary means that can be utilized to detect the position of the vehicle, for example, a GPS device or the like. As a result, as will be described later, when some landmark is detected after the start of the driving of the vehicle, “the position of the vehicle” is corrected and specified based on the position of the landmark.”).
Tohriyama et al. teaches incorporating a vehicle yaw rate into correction calculations (Tohriyama et al., at least para. [0024], “In the above aspect, the road map information correction unit may be configured to update the curvature radius of the curve constituting point commonly detected in the normal driving logs whose number has reached the predetermined number as recorded in the road map information database, to an average of curvature radii that are each obtained by dividing the vehicle speed by the yaw rate in the normal driving logs…”), but does not expressly teach, where Kudrynski et al. teaches, calculating a corrected vehicle speed by adding the correction amount to a vehicle speed of the vehicle, and calculating the movement amount of the vehicle based on the corrected vehicle speed and a yaw rate of the vehicle (Kudrynski et al., at least para. [0299], “While on perfectly straight roads, the shift calculated from the comparison of the reference and real-time depth maps can be directly applied, the same is not possible on curved roads due to the non-linear nature of the linearisation procedure used to produce the linearly referenced images. FIGS. 23A and 23B show a computationally efficient method for establishing the position of the vehicle in a non-linear environment through a series of incremental independent linear update steps. As is shown in FIG. 23A, the method involves applying a longitudinal correction, then a lateral correction and then a heading correction in a series of incremental, independent linear update steps. In particular, in step (1) a longitudinal offset is determined using vehicle sensor data and a reference depth map that is based on the current deemed position of the vehicle relative to a digital map (e.g. obtained using GPS). The longitudinal offset is then applied to adjust the deemed position of the vehicle relative to a digital map and the reference depth map is recomputed based on the adjusted position. Then, in step (2), a lateral offset is determined using the vehicle sensor data and the recomputed reference depth map. The lateral offset is then applied to further adjust the deemed position of the vehicle relative to the digital map and the reference depth map is again recomputed based on the adjusted position. Finally, at step (3), a heading offset or skew is determined using the vehicle sensor data and the recomputed reference depth map. The heading offset is then applied to further adjust the deemed position of the vehicle relative to the digital map and the reference depth map is again recomputed based on the adjusted position. These steps are repeated as many times as is needed for there to be substantially zero longitudinal, lateral and heading offset between the real time depth map and the reference depth map. FIG. 23B shows the sequential and repeated application of a longitudinal, lateral and heading offsets to a point cloud generated from vehicle sensor data until that point cloud substantially aligns with a point cloud generated from the reference depth map”).  It would have been obvious to incorporate the teaching of Kudrynski et al. into the system of Tohriyama et al. for the purpose of incrementally refining non-linear travel of the vehicle to determine actual distances travelled and verify landmark object positioning along a route, and as a combination of prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Regarding claim 2, a value obtained by dividing the correction amount by the vehicle speed is set to be greater as the longitudinal correction amount increases (This is a generalized statement of a mathematic principle:  a quotient (value) will increase as the dividend (correction amount) increases, given a fixed divisor (speed)).
Regarding claim 4, the longitudinal correction amount is added to a value of the longitudinal coordinate of the vehicle if the longitudinal correction amount is equal to or less than a predetermined threshold value (Kudrynski et al., at least para. [0269], “The comparison is preferably performed by calculating a cross-correlation between the sensed environment data and the localisation reference data, so as to determine the longitudinal positions at which the data sets are most aligned. The difference between the longitudinal positions of both data sets at maximum alignment allows the longitudinal offset to be determined. This can be seen, for example, by the offset indicated between the sensed environment data and localisation reference data of FIG. 8.”).
Regarding claim 5, the method further comprises using a coordinate of the axis parallel to a width direction of the vehicle as a lateral coordinate, setting a value of the lateral coordinate of a position of the target object registered in the map data as a second registered value (Tohriyama et al., at least para. [0092], “Thus, in the system according to the present embodiment, the position of each of the waypoints wp is expressed as coordinates (Xwp, Ywp) “waypoint coordinates” on a two-dimensional X-Y plane (a driving course distance plane) where a waypoint reference point Sp serves as the origin, the distance is expressed as a driving course distance, and the direction is expressed as an extension direction of the lane, as shown in FIG. 4B. Incidentally, on this X-Y plane, the orientation of the X-axis is typically set as the longitudinal direction of the vehicle (the traveling direction of the vehicle) at the time when the vehicle starts moving, and the orientation of the Y-axis may be perpendicular to the orientation of the X-axis (the lateral direction of the vehicle at the time when the vehicle starts moving”), setting a value of the lateral coordinate of a position of the target object detected by the detection unit as a second observed value, adding a lateral correction amount to a value of the lateral coordinate of the vehicle, wherein the lateral correction amount is obtained by subtracting the second observed value from the second registered value (Tohriyama et al., at least para. [0109], “The actual vehicle driving course distance may be determined based on wheel speed values measured by the wheel speed sensors. In concrete terms, the actual vehicle driving course distance is given as, for example, vehicle speed×time or cumulative number of revolutions×2π×wheel radius. LDj denotes a lateral deviation that is defined as a distance from a central position Vg of the vehicle to a centerline LaC of a lane La in which the vehicle is driving. The extension position of the centerline LaC of the lane is determined based on extension positions of both ends LaE of the lane detected in an image of the lane La photographed by the in-vehicle camera through the use of an arbitrary lane recognition algorithm. The lateral deviation LDj as the distance from the central position Vg of the vehicle to the centerline LaC of the lane is geometrically determined from the position of the centerline LaC in the image of the lane”; and para. [0112], “When those positions of the vehicle are moved by “the lateral deviation” recorded in the driving log, an extension route of the centerline of a true lane, namely, “the driving trajectory” is considered to de detectable with high accuracy. Thus, when the driving log in the case where the driver himself or herself drives the vehicle is recorded, the driving log of a region where the vehicle has driven in the same direction in an arbitrary lane between two arbitrary nodes (crossings) that are adjacent to each other is selected from the recorded driving log by “the driving trajectory generation unit”, and the driving trajectory is generated through the use of the selected driving log.”).

Tohriyama et al. teaches, according to claim 6, a self-position correction device for correcting a position of a vehicle on a map data, which is estimated by sequential integration of a movement amount of the vehicle, the self-position correction device comprising: 
a detector configured to detect a target object around the vehicle, and 
a controller configured to: 
use a coordinate of an axis parallel to a front-rear direction of the vehicle as a longitudinal coordinate (Tohriyama et al., at least para. [0092], “Thus, in the system according to the present embodiment, the position of each of the waypoints wp is expressed as coordinates (Xwp, Ywp) “waypoint coordinates” on a two-dimensional X-Y plane (a driving course distance plane) where a waypoint reference point Sp serves as the origin, the distance is expressed as a driving course distance, and the direction is expressed as an extension direction of the lane, as shown in FIG. 4B. Incidentally, on this X-Y plane, the orientation of the X-axis is typically set as the longitudinal direction of the vehicle (the traveling direction of the vehicle) at the time when the vehicle starts moving, and the orientation of the Y-axis may be perpendicular to the orientation of the X-axis (the lateral direction of the vehicle at the time when the vehicle starts moving”);
set a value of the longitudinal coordinate of a position of the target object registered in the map data as a first registered value (Tohriyama et al., at least para. [0086], “In the map information provision system according to the present embodiment, as mentioned already, the localization unit specifies the position of the vehicle through the use of positional information (the latitude, longitude and orientation) on the vehicle from the GPS device, in a state where the position of the vehicle on the map has not been detected, for example, before the start of the driving of the vehicle. At this stage, the node located behind in the traveling direction of the vehicle and closest to the position of the vehicle is searched based on the position of the vehicle specified as information from the GPS device, in the road map information accumulated in the road map information database, the driving course distance (the vehicle driving course distance) from the front end of the node in the traveling direction of the vehicle to the current position of the vehicle is calculated, and the position of the vehicle is specified by the vehicle driving course distance.”);
set a value of the longitudinal coordinate of a position of the target object detected by the detector as a first observed value and set a correction amount based on a longitudinal correction amount obtained by subtracting the first observed value from the first registered value (Tohriyama et al., at least para. [0086], “However, as schematically depicted in FIG. 3B, when the vehicle 10 starts driving, landmarks such as a speed limit sign Lm10, a traffic light Lm12, a stop line mark Lm14, a stop line Lm16, a crosswalk Lm18 and the like are relatively immediately detected by the in-vehicle camera and the radar device, and the distances between those landmarks and the vehicle 10 can be measured. Then, the position of each of the landmarks is specified by the landmark driving course distance (accumulated in the road map information database as described above). Therefore, the driving course distance (the vehicle driving course distance) from the front end of the closest node located behind in the traveling direction of the vehicle in the traveling direction of the vehicle to the position of the vehicle can be calculated with higher accuracy from the distance between the position of each of the landmarks and the current position of the vehicle and the landmark driving course distance.”);
calculate a corrected vehicle speed by adding the correction amount to a vehicle speed of the vehicle;
calculate the movement amount of the vehicle based on the corrected vehicle speed and a yaw rate of the vehicle; 
estimate a position of the vehicle by sequentially integrating the movement amount (Tohriyama et al., at least para. [0117], “Therefore, the distance that is calculated along the lane centerline points (an actual inter-crossing driving course distance) is expected to be a more accurate driving course distance in a lane between two adjacent nodes, namely, an inter-crossing driving course distance. Incidentally, the actual inter-crossing driving course distance may be calculated by integrating distances among the lane centerline points between the leading and terminal ends LnS and LnE of the lane.”); and 
control the vehicle tor travel on a predetermined route based on the estimated position of the vehicle (Tohriyama et al., at least para. [0138], “As described above, “the position of the vehicle” is a position where the vehicle is detected on the road. During the performance of driving support or driving control for causing the vehicle to drive along the waypoint map, “the position of the vehicle” is the current position of the vehicle unless otherwise specified. In the early stages after the start of driving, “the position of the vehicle” is detected by an arbitrary means that can be utilized to detect the position of the vehicle, for example, a GPS device or the like. As a result, as will be described later, when some landmark is detected after the start of the driving of the vehicle, “the position of the vehicle” is corrected and specified based on the position of the landmark.”).
Tohriyama et al. teaches incorporating a vehicle yaw rate into correction calculations (Tohriyama et al., at least para. [0024], “In the above aspect, the road map information correction unit may be configured to update the curvature radius of the curve constituting point commonly detected in the normal driving logs whose number has reached the predetermined number as recorded in the road map information database, to an average of curvature radii that are each obtained by dividing the vehicle speed by the yaw rate in the normal driving logs…”), but does not expressly teach, where Kudrynski et al. teaches, calculating a corrected vehicle speed by adding the correction amount to a vehicle speed of the vehicle, and calculating the movement amount of the vehicle based on the corrected vehicle speed and a yaw rate of the vehicle (Kudrynski et al., at least para. [0299], “While on perfectly straight roads, the shift calculated from the comparison of the reference and real-time depth maps can be directly applied, the same is not possible on curved roads due to the non-linear nature of the linearisation procedure used to produce the linearly referenced images. FIGS. 23A and 23B show a computationally efficient method for establishing the position of the vehicle in a non-linear environment through a series of incremental independent linear update steps. As is shown in FIG. 23A, the method involves applying a longitudinal correction, then a lateral correction and then a heading correction in a series of incremental, independent linear update steps. In particular, in step (1) a longitudinal offset is determined using vehicle sensor data and a reference depth map that is based on the current deemed position of the vehicle relative to a digital map (e.g. obtained using GPS). The longitudinal offset is then applied to adjust the deemed position of the vehicle relative to a digital map and the reference depth map is recomputed based on the adjusted position. Then, in step (2), a lateral offset is determined using the vehicle sensor data and the recomputed reference depth map. The lateral offset is then applied to further adjust the deemed position of the vehicle relative to the digital map and the reference depth map is again recomputed based on the adjusted position. Finally, at step (3), a heading offset or skew is determined using the vehicle sensor data and the recomputed reference depth map. The heading offset is then applied to further adjust the deemed position of the vehicle relative to the digital map and the reference depth map is again recomputed based on the adjusted position. These steps are repeated as many times as is needed for there to be substantially zero longitudinal, lateral and heading offset between the real time depth map and the reference depth map. FIG. 23B shows the sequential and repeated application of a longitudinal, lateral and heading offsets to a point cloud generated from vehicle sensor data until that point cloud substantially aligns with a point cloud generated from the reference depth map”).  It would have been obvious to incorporate the teaching of Kudrynski et al. into the system of Tohriyama et al. for the purpose of incrementally refining non-linear travel of the vehicle to determine actual distances travelled and verify landmark object positioning along a route, and as a combination of prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tohriyama et al. in view of Kudrynski et al., as applied to claim 1 above, and further in view of Kato et al. (WO 2018/212302 A1).
Regarding claim 3, Tohriyama et al. and Kudrynski et al. do not expressly teach, but Kato et al. teaches that the correction amount is set by multiplying the longitudinal correction amount by a positive predetermined coefficient (Kato et al., “In another aspect of the self-position estimation apparatus, the correction unit corrects the predicted self-position by a value obtained by multiplying the difference value by a predetermined gain, and the correction unit includes a length of the object. The correction coefficient for the gain is determined so that the correction amount in the first direction intersecting the longitudinal direction is larger than the correction amount in the direction. According to this aspect, the self-position estimation apparatus can suitably correct the predicted self-position so that the correction amount in the first direction is larger than the correction amount in the longitudinal direction of the object.”).  It would have been obvious to incorporate the teaching of Kato et al. into the system of Tohriyama et al. for the purpose of establishing a basis of calibration for determining corrected distances travelled along a route, and as a combination of prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J. WALLACE whose telephone number is 
(313) 446-4915.  The examiner can normally be reached on Monday-Friday, 8 a.m. to 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/DONALD J WALLACE/Primary Examiner, Art Unit 3665